Exhibit 10.7

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 31,
2008 between Etelos Incorporated, a Washington corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 


ARTICLE I.

DEFINITIONS

 


1.1                               DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED
ELSEWHERE IN THIS AGREEMENT: (A) CAPITALIZED TERMS THAT ARE NOT OTHERWISE
DEFINED HEREIN HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE DEBENTURES (AS
DEFINED HEREIN), AND (B) THE FOLLOWING TERMS HAVE THE MEANINGS SET FORTH IN THIS
SECTION 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

--------------------------------------------------------------------------------


 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, no par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Duane Morris LLP, with offices located at 101 West
Broadway, Suite 900, San Diego, California, 92101.

 

“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.

 

“Debentures” means the 6% Secured Convertible Debentures due, subject to the
terms therein, January 31, 2010, issued by the Company to the Purchasers
hereunder, in the form of Exhibit A attached hereto.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

 

“Effective Date” means the date that the initial Registration Statement filed by
the Company pursuant to the Registration Rights Agreement is first declared
effective by the Commission.

 

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Act Date” shall have the meaning ascribed to such term in Section 4.3.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or

 

2

--------------------------------------------------------------------------------


 

exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise, exchange or conversion price of such
securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities, (d) shares of Common Stock issued in lieu of the cash payment of
principal or accrued interest pursuant to the terms of the Debentures provided
that all such issuances are made proportionally to the holders of such
Debentures, and (e) securities issued pursuant to the sale of additional
debentures and warrants on the same terms and conditions as the sale of
Debentures and Warrants pursuant to this Agreement, for the aggregate purchase
equal to up to $5,000,000.

 

“FWS” means Feldman Weinstein & Smith LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

 

“GAAP” means United States generally accepted accounting principles.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Participation Maximum” shall have the meaning ascribed to such term in
Section 4.12.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

3

--------------------------------------------------------------------------------


 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.12.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Debentures (including
Underlying Shares issuable as payment of interest), ignoring any conversion or
exercise limits set forth therein, and assuming that the Conversion Price is at
all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.

 

“Reverse Merger” shall have the meaning ascribed to such term in Section 4.15.

 

“Reverse Merger Date” shall mean the effective date of the consummation of the
reverse merger of the Company into Tripath.

 

“Reverse Merger Deadline” shall have the meaning ascribed to such term in
Section 4.15.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Debentures, the Warrants and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit E attached hereto.

 

“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees and any other documents and filing required thereunder in order to
grant the Purchasers a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in
Section 4.12.

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a) and shall, where applicable, include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchasers, in the form of Exhibit F attached
hereto.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.

 

“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Registration Rights Agreement, the Security Agreement, the Subsidiary Guarantee,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means the current transfer agent of the Company, and any
successor transfer agent of the Company.

 

“Tripath” means Tripath Technology Inc., a Delaware corporation.

 

5

--------------------------------------------------------------------------------


 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to 3
years, in the form of Exhibit C attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 


ARTICLE II.

PURCHASE AND SALE

 


2.1                               CLOSING.  ON THE CLOSING DATE, UPON THE TERMS
AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH
THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES HERETO, THE COMPANY
AGREES TO SELL, AND THE PURCHASERS, SEVERALLY AND NOT JOINTLY, AGREE TO
PURCHASE, UP TO AN AGGREGATE OF $2,000,000 IN PRINCIPAL AMOUNT OF THE
DEBENTURES.  EACH PURCHASER SHALL DELIVER TO THE COMPANY, VIA WIRE TRANSFER OR A
CERTIFIED CHECK, IMMEDIATELY AVAILABLE FUNDS EQUAL TO ITS SUBSCRIPTION AMOUNT
AND THE COMPANY SHALL DELIVER TO EACH PURCHASER ITS RESPECTIVE DEBENTURE AND A
WARRANT, AS DETERMINED PURSUANT TO SECTION 2.2(A), AND THE COMPANY AND EACH
PURCHASER SHALL DELIVER THE OTHER ITEMS SET FORTH IN SECTION 2.2 DELIVERABLE AT
THE CLOSING.  UPON SATISFACTION OF THE CONDITIONS SET FORTH IN SECTIONS 2.2 AND
2.3, THE CLOSING SHALL OCCUR AT THE OFFICES OF FWS OR SUCH OTHER LOCATION AS THE
PARTIES SHALL MUTUALLY AGREE.

 

6

--------------------------------------------------------------------------------


 

2.2                               Deliveries.

 


(A)                                ON THE CLOSING DATE, THE COMPANY SHALL
DELIVER OR CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:

 


(I)                                   THIS AGREEMENT DULY EXECUTED BY THE
COMPANY;

 


(II)                                A LEGAL OPINION OF COMPANY COUNSEL, IN
SUBSTANTIALLY THE FORM OF EXHIBIT D ATTACHED HERETO;

 


(III)                             A DEBENTURE WITH A PRINCIPAL AMOUNT EQUAL TO
SUCH PURCHASER’S SUBSCRIPTION AMOUNT, REGISTERED IN THE NAME OF SUCH PURCHASER;

 


(IV)                            A WARRANT REGISTERED IN THE NAME OF SUCH
PURCHASER TO PURCHASE UP TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 15% OF
SUCH PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE INITIAL CONVERSION PRICE,
WITH AN EXERCISE PRICE EQUAL TO $0.60, SUBJECT TO ADJUSTMENT THEREIN;

 


(V)                               THE SECURITY AGREEMENT, DULY EXECUTED BY THE
COMPANY AND EACH SUBSIDIARY, ALONG WITH ALL OF THE SECURITY DOCUMENTS, INCLUDING
THE SUBSIDIARY GUARANTEE, DULY EXECUTED BY THE PARTIES THERETO;

 


(VI)                            AN OFFICER’S CERTIFICATE FROM THE CHIEF
EXECUTIVE OFFICER, DATED AS OF THE CLOSING DATE, CERTIFYING AND SETTING FORTH
(I) THE NAMES, SIGNATURES AND POSITIONS OF THE PERSONS AUTHORIZED TO EXECUTE
THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A
PARTY, (II) A COPY OF THE RESOLUTIONS OF THE COMPANY AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, AND (III) CERTIFYING THAT THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY ARE TRUE AND CORRECT AS OF THE
CLOSING DATE AND THAT THE COMPANY HAS SATISFIED ALL OF THE CONDITIONS TO THE
CLOSING; AND

 


(VII)                         THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED BY
THE COMPANY.

 


(B)                               ON THE CLOSING DATE, EACH PURCHASER SHALL
DELIVER OR CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:

 

(I)                                   THIS AGREEMENT DULY EXECUTED BY SUCH
PURCHASER;

 

(II)                                SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE
TRANSFER TO THE ACCOUNT AS SPECIFIED IN WRITING BY THE COMPANY;

 

(III)                             THE SECURITY AGREEMENT DULY EXECUTED BY SUCH
PURCHASER; AND

 

(IV)                            THE REGISTRATION RIGHTS AGREEMENT DULY EXECUTED
BY SUCH PURCHASER.

 

7

--------------------------------------------------------------------------------


 


2.3                               CLOSING CONDITIONS.

 


(A)                                THE OBLIGATIONS OF THE COMPANY HEREUNDER IN
CONNECTION WITH THE CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:

 

(I)                                   THE ACCURACY IN ALL MATERIAL RESPECTS WHEN
MADE AND ON THE CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS CONTAINED HEREIN;

 

(II)                                ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF
EACH PURCHASER REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL
HAVE BEEN PERFORMED; AND

 

(III)                             THE DELIVERY BY EACH PURCHASER OF THE ITEMS
SET FORTH IN SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)                               THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS
HEREUNDER IN CONNECTION WITH THE CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS
BEING MET:

 

(I)                                   THE ACCURACY IN ALL MATERIAL RESPECTS WHEN
MADE AND ON THE CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED HEREIN (EXCEPT FOR REPRESENTATIONS AND WARRANTIES QUALIFIED BY
MATERIALITY OR MATERIAL ADVERSE EFFECT WHICH SHALL BE ACCURATE IN ALL RESPECTS);

 

(II)                                ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF
THE COMPANY REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE
BEEN PERFORMED;

 

(III)                             THE DELIVERY BY THE COMPANY OF THE ITEMS SET
FORTH IN SECTION 2.2(A) OF THIS AGREEMENT;

 

(IV)                            THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT
WITH RESPECT TO THE COMPANY SINCE THE DATE HEREOF; AND

 

(V)                               FROM THE DATE HEREOF TO THE CLOSING DATE,
TRADING IN SECURITIES GENERALLY AS REPORTED BY BLOOMBERG L.P., IF ANY, SHALL NOT
HAVE BEEN SUSPENDED OR LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN
ESTABLISHED ON SECURITIES WHOSE TRADES ARE REPORTED BY SUCH SERVICE, OR ON ANY
TRADING MARKET, NOR SHALL A BANKING MORATORIUM HAVE BEEN DECLARED EITHER BY THE
UNITED STATES OR NEW YORK STATE AUTHORITIES NOR SHALL THERE HAVE OCCURRED ANY
MATERIAL OUTBREAK OR ESCALATION OF HOSTILITIES OR OTHER NATIONAL OR
INTERNATIONAL CALAMITY OF SUCH MAGNITUDE IN ITS EFFECT ON, OR ANY MATERIAL
ADVERSE CHANGE IN, ANY FINANCIAL MARKET WHICH, IN EACH CASE, IN THE REASONABLE
JUDGMENT OF EACH PURCHASER, MAKES IT IMPRACTICABLE OR INADVISABLE TO PURCHASE
THE SECURITIES AT THE CLOSING.

 

8

--------------------------------------------------------------------------------



 


ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  Except as set forth under the corresponding section of the disclosure
schedules delivered to the Purchasers concurrently herewith (the “Disclosure
Schedules”) which Disclosure Schedules shall be deemed a part hereof, the
Company hereby makes the representations and warranties set forth below to each
Purchaser. Except as set forth in the Disclosure Schedules, which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
representations and warranties set forth below to each Purchaser:

 


(A)                                SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT
SUBSIDIARIES OF THE COMPANY ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY OWNS,
DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
EACH SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL OF THE ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND
ARE FULLY PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO
SUBSCRIBE FOR OR PURCHASE SECURITIES.  IF THE COMPANY HAS NO SUBSIDIARIES, ALL
OTHER REFERENCES TO THE SUBSIDIARIES OR ANY OF THEM IN THE TRANSACTION DOCUMENTS
SHALL BE DISREGARDED.

 


(B)                               ORGANIZATION AND QUALIFICATION.  THE COMPANY
AND EACH OF THE SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE
REQUISITE POWER AND AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO
CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OR DEFAULT OF ANY OF THE PROVISIONS OF ITS RESPECTIVE
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR
CHARTER DOCUMENTS.  EACH OF THE COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED
TO CONDUCT BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER
ENTITY IN EACH JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR
PROPERTY OWNED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT
HAVE OR REASONABLY BE EXPECTED TO RESULT IN (I) A MATERIAL ADVERSE EFFECT ON THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT, (II) A
MATERIAL ADVERSE EFFECT ON THE RESULTS OF OPERATIONS, ASSETS, BUSINESS OR
CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND THE SUBSIDIARIES, TAKEN AS
A WHOLE, OR (III) A MATERIAL ADVERSE EFFECT ON THE COMPANY’S ABILITY TO PERFORM
IN ANY MATERIAL RESPECT ON A TIMELY BASIS ITS OBLIGATIONS UNDER ANY TRANSACTION
DOCUMENT (ANY OF (I), (II) OR (III), A “MATERIAL ADVERSE EFFECT”) AND NO
PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH JURISDICTION REVOKING, LIMITING OR
CURTAILING OR SEEKING TO REVOKE, LIMIT OR CURTAIL SUCH POWER AND AUTHORITY OR
QUALIFICATION.

 


(C)                                AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO
CARRY OUT ITS OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY
OF EACH OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS
REQUIRED BY THE COMPANY, THE BOARD OF DIRECTORS OR THE COMPANY’S STOCKHOLDERS IN
CONNECTION THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH
TRANSACTION DOCUMENT HAS BEEN (OR UPON DELIVERY WILL HAVE BEEN) DULY EXECUTED BY
THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY
GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION,


 

9

--------------------------------------------------------------------------------


 


MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.

 


(D)                               NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO NOT AND
WILL NOT: (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY
SUBSIDIARY’S CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER
ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, RESULT IN THE CREATION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF THE COMPANY OR ANY SUBSIDIARY, OR GIVE TO OTHERS ANY RIGHTS OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE,
LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER
INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY DEBT OR OTHERWISE) OR OTHER
UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED, OR
(III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR RESULT IN A VIOLATION
OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION, DECREE OR OTHER
RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE COMPANY OR A
SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A SUBSIDIARY
IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND (III), SUCH
AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 


(E)                                FILINGS, CONSENTS AND APPROVALS.  THE COMPANY
IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE
ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER
FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) FILINGS REQUIRED PURSUANT TO SECTION 4.6,
(II) THE FILING WITH THE COMMISSION OF THE REGISTRATION STATEMENT, (III) THE
NOTICE AND/OR APPLICATION(S) TO EACH APPLICABLE TRADING MARKET FOR THE ISSUANCE
AND SALE OF THE SECURITIES AND THE LISTING OF THE UNDERLYING SHARES FOR TRADING
THEREON IN THE TIME AND MANNER REQUIRED THEREBY AND (IV) THE FILING OF FORM D
WITH THE COMMISSION AND SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER APPLICABLE
STATE SECURITIES LAWS (COLLECTIVELY, THE “REQUIRED APPROVALS”).

 


(F)                                  ISSUANCE OF THE SECURITIES.  THE SECURITIES
ARE DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE
APPLICABLE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID
AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY OTHER THAN
RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE TRANSACTION DOCUMENTS.  THE
UNDERLYING SHARES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE TRANSACTION
DOCUMENTS, WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR
OF ALL LIENS IMPOSED BY THE COMPANY OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED
FOR IN THE TRANSACTION DOCUMENTS.  THE COMPANY HAS RESERVED FROM ITS DULY
AUTHORIZED CAPITAL STOCK A NUMBER OF SHARES OF COMMON STOCK FOR ISSUANCE OF THE
UNDERLYING SHARES AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE DATE HEREOF.

 

10

--------------------------------------------------------------------------------


 


(G)                               CAPITALIZATION.  THE CAPITALIZATION OF THE
COMPANY IS AS SET FORTH ON SCHEDULE 3.1(G), WHICH SCHEDULE 3.1(G) SHALL ALSO
INCLUDE THE NUMBER OF SHARES OF COMMON STOCK OWNED BENEFICIALLY, AND OF RECORD,
BY AFFILIATES OF THE COMPANY AS OF THE DATE HEREOF. THE COMPANY HAS NOT ISSUED
ANY CAPITAL STOCK SINCE ITS MOST RECENTLY FILED PERIODIC REPORT UNDER THE
EXCHANGE ACT, OTHER THAN PURSUANT TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS
UNDER THE COMPANY’S STOCK OPTION PLANS, THE ISSUANCE OF SHARES OF COMMON STOCK
TO EMPLOYEES PURSUANT TO THE COMPANY’S EMPLOYEE STOCK PURCHASE PLANS AND
PURSUANT TO THE CONVERSION OR EXERCISE OF COMMON STOCK EQUIVALENTS OUTSTANDING
AS OF THE DATE OF THE MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE
ACT.  NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF
PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS A RESULT OF THE PURCHASE
AND SALE OF THE SECURITIES, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP
RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER
RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXERCISABLE OR EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR
OR ACQUIRE, ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS,
UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY
BECOME BOUND TO ISSUE ADDITIONAL SHARES OF COMMON STOCK OR COMMON STOCK
EQUIVALENTS. THE ISSUANCE AND SALE OF THE SECURITIES WILL NOT OBLIGATE THE
COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES TO ANY PERSON (OTHER
THAN THE PURCHASERS) AND WILL NOT RESULT IN A RIGHT OF ANY HOLDER OF COMPANY
SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE UNDER ANY
OF SUCH SECURITIES. ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY ARE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN
COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH
OUTSTANDING SHARES WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR
RIGHTS TO SUBSCRIBE FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR
AUTHORIZATION OF ANY STOCKHOLDER, THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED
FOR THE ISSUANCE AND SALE OF THE SECURITIES.  THERE ARE NO STOCKHOLDERS
AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH RESPECT TO THE
COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO THE KNOWLEDGE OF
THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S STOCKHOLDERS.

 


(H)                               FINANCIAL STATEMENTS.  THE UNAUDITED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR ITS LAST TWO FISCAL YEARS AND
UNAUDITED FINANCIAL STATEMENTS FOR ITS MOST RECENT FISCAL QUARTER ARE ATTACHED
HERETO AS SCHEDULE 3.1(H).  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH THE BOOKS AND RECORDS OF THE COMPANY AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED.

 


(I)                                   MATERIAL CHANGES.  SINCE THE DATE OF THE
LATEST UNAUDITED FINANCIAL STATEMENTS ATTACHED HERETO, (I) THERE HAS BEEN NO
EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT
INCURRED ANY LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A)

 

11

--------------------------------------------------------------------------------


 


TRADE PAYABLES AND ACCRUED EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED
IN THE COMPANY’S FINANCIAL STATEMENTS, (III) THE COMPANY HAS NOT ALTERED ITS
METHOD OF ACCOUNTING, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR
DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION PLANS. 
EXCEPT FOR THE ISSUANCE OF THE SECURITIES CONTEMPLATED BY THIS AGREEMENT OR AS
SET FORTH ON SCHEDULE 3.1(I), NO EVENT, LIABILITY OR DEVELOPMENT HAS OCCURRED OR
EXISTS WITH RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE
BUSINESS, PROPERTIES, OPERATIONS OR FINANCIAL CONDITION, THAT WOULD BE REQUIRED
TO BE DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS AT THE TIME THIS
REPRESENTATION IS MADE OR DEEMED MADE THAT HAS NOT BEEN PUBLICLY DISCLOSED AT
LEAST ONE TRADING DAY PRIOR TO THE DATE THAT THIS REPRESENTATION IS MADE.

 


(J)                                   LITIGATION.  THERE IS NO ACTION, SUIT,
INQUIRY, NOTICE OF VIOLATION, PROCEEDING OR INVESTIGATION PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY, ANY
SUBSIDIARY OR ANY OF THEIR RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT,
ARBITRATOR, GOVERNMENTAL OR ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY
(FEDERAL, STATE, COUNTY, LOCAL OR FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH
(I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY OF THE TRANSACTION DOCUMENTS OR THE SECURITIES OR (II) COULD, IF THERE WERE
AN UNFAVORABLE DECISION, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR ANY DIRECTOR OR
OFFICER THEREOF, IS OR HAS BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF
VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF
BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE
COMPANY, THERE IS NOT PENDING OR CONTEMPLATED, ANY INVESTIGATION BY THE
COMMISSION INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF
THE COMPANY.  THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER ORDER
SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE COMPANY
OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.

 


(K)                                LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE
EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF
THE EMPLOYEES OF THE COMPANY WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES
IS A MEMBER OF A UNION THAT RELATES TO SUCH EMPLOYEE’S RELATIONSHIP WITH THE
COMPANY OR SUCH SUBSIDIARY, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS A PARTY TO A COLLECTIVE BARGAINING AGREEMENT, AND THE COMPANY AND ITS
SUBSIDIARIES BELIEVE THAT THEIR RELATIONSHIPS WITH THEIR EMPLOYEES ARE GOOD.  NO
EXECUTIVE OFFICER, TO THE KNOWLEDGE OF THE COMPANY, IS, OR IS NOW EXPECTED TO
BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT,
CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT OR
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT IN FAVOR OF ANY THIRD PARTY, AND THE CONTINUED EMPLOYMENT OF EACH SUCH
EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.  THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND


 

12

--------------------------------------------------------------------------------


 


FOREIGN LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES,
TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE
TO BE IN COMPLIANCE COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(L)                                   COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED
THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY
OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT
IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED),
(II) IS IN VIOLATION OF ANY ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY,
OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ALL FOREIGN, FEDERAL, STATE
AND LOCAL LAWS APPLICABLE TO ITS BUSINESS AND ALL SUCH LAWS THAT AFFECT THE
ENVIRONMENT, EXCEPT IN EACH CASE AS COULD NOT HAVE OR REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.

 


(M)                             REGULATORY PERMITS.  THE COMPANY AND THE
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
PERMITS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT
(“MATERIAL PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED
ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY
MATERIAL PERMIT.

 


(N)                               TITLE TO ASSETS.  THE COMPANY AND THE
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY
OWNED BY THEM AND GOOD AND MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY
THEM THAT IS MATERIAL TO THE BUSINESS OF THE COMPANY AND THE SUBSIDIARIES, IN
EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS AS DO NOT MATERIALLY
AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE
MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND THE
SUBSIDIARIES AND LIENS FOR THE PAYMENT OF FEDERAL, STATE OR OTHER TAXES, THE
PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO PENALTIES.  ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH WHICH THE
COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE.

 


(O)                               PATENTS AND TRADEMARKS.  THE COMPANY AND THE
SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, TRADE SECRETS,
INVENTIONS, COPYRIGHTS, LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS AND
SIMILAR RIGHTS USED IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AND WHICH THE
FAILURE TO SO HAVE COULD HAVE A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED A NOTICE (WRITTEN OR OTHERWISE) THAT ANY OF THE INTELLECTUAL PROPERTY
RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY VIOLATES OR INFRINGES UPON THE
RIGHTS OF ANY PERSON. TO THE

 

13

--------------------------------------------------------------------------------


 


KNOWLEDGE OF THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE
AND THERE IS NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE
INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN
REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE
OF ALL OF THEIR INTELLECTUAL PROPERTIES, EXCEPT WHERE FAILURE TO DO SO COULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


(P)                               INSURANCE.  THE COMPANY AND THE SUBSIDIARIES
ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH
LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY IN THE
BUSINESSES IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED, INCLUDING, BUT
NOT LIMITED TO, DIRECTORS AND OFFICERS INSURANCE COVERAGE AT LEAST EQUAL TO THE
AGGREGATE SUBSCRIPTION AMOUNT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY
REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE
COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A
SIGNIFICANT INCREASE IN COST.

 


(Q)                               TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. 
NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE KNOWLEDGE OF THE
COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A PARTY TO ANY
TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR SERVICES AS
EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER
ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR
RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS
TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE
COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A
SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER, IN EACH
CASE IN EXCESS OF $60,000 OTHER THAN FOR (I) PAYMENT OF SALARY OR CONSULTING
FEES FOR SERVICES RENDERED, (II) REIMBURSEMENT FOR EXPENSES INCURRED ON BEHALF
OF THE COMPANY AND (III) OTHER EMPLOYEE BENEFITS, INCLUDING STOCK OPTION
AGREEMENTS UNDER ANY STOCK OPTION PLAN OF THE COMPANY.

 


(R)                                  INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND THE SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GAAP AND TO MAINTAIN ASSET ACCOUNTABILITY,
(III) ACCESS TO ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED ACCOUNTABILITY FOR ASSETS IS
COMPARED WITH THE EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION
IS TAKEN WITH RESPECT TO ANY DIFFERENCES.

 


(S)                                CERTAIN FEES.  NO BROKERAGE OR FINDER’S FEES
OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE COMPANY TO ANY BROKER, FINANCIAL
ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT, INVESTMENT BANKER, BANK OR OTHER
PERSON WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  THE PURCHASERS SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR
WITH RESPECT TO ANY CLAIMS MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES OF A
TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

14

--------------------------------------------------------------------------------


 


(T)                                  PRIVATE PLACEMENT.  ASSUMING THE ACCURACY
OF THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NO
REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE OFFER AND SALE OF THE
SECURITIES BY THE COMPANY TO THE PURCHASERS AS CONTEMPLATED HEREBY. THE ISSUANCE
AND SALE OF THE SECURITIES HEREUNDER DOES NOT CONTRAVENE THE RULES AND
REGULATIONS OF ANY APPLICABLE TRADING MARKET.

 


(U)                               INVESTMENT COMPANY. THE COMPANY IS NOT, AND IS
NOT AN AFFILIATE OF, AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE
SECURITIES, WILL NOT BE OR BE AN AFFILIATE OF, AN “INVESTMENT COMPANY” WITHIN
THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  THE COMPANY
SHALL CONDUCT ITS BUSINESS IN A MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

 


(V)                               REGISTRATION RIGHTS.  OTHER THAN EACH OF THE
PURCHASERS, NO PERSON HAS ANY RIGHT TO CAUSE THE COMPANY TO EFFECT THE
REGISTRATION UNDER THE SECURITIES ACT OF ANY SECURITIES OF THE COMPANY.

 


(W)                             [RESERVED].

 


(X)                                 APPLICATION OF TAKEOVER PROTECTIONS.  THE
COMPANY AND THE BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION (OR SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF
INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO THE PURCHASERS AS A RESULT
OF THE PURCHASERS AND THE COMPANY FULFILLING THEIR OBLIGATIONS OR EXERCISING
THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS, INCLUDING WITHOUT LIMITATION AS A
RESULT OF THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP
OF THE SECURITIES.

 


(Y)                               DISCLOSURE.  EXCEPT WITH RESPECT TO THE
MATERIAL TERMS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS, THE COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON
ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR
COUNSEL WITH ANY INFORMATION THAT IT BELIEVES CONSTITUTES OR MIGHT CONSTITUTE
MATERIAL, NONPUBLIC INFORMATION.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE
PURCHASERS WILL RELY ON THE FOREGOING REPRESENTATION IN EFFECTING TRANSACTIONS
IN SECURITIES OF THE COMPANY.  ALL DISCLOSURE FURNISHED BY OR ON BEHALF OF THE
COMPANY TO THE PURCHASERS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE DISCLOSURE SCHEDULES TO THIS
AGREEMENT, IS TRUE AND CORRECT AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.   THE PRESS RELEASES DISSEMINATED BY THE COMPANY DURING
THE TWELVE MONTHS PRECEDING THE DATE OF THIS AGREEMENT TAKEN AS A WHOLE DID NOT,
AT THE TIME THEY WERE ISSUED, CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO

 

15

--------------------------------------------------------------------------------


 


MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE AND WHEN MADE, NOT MISLEADING.  THE COMPANY ACKNOWLEDGES AND AGREES THAT NO
PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN
SECTION 3.2 HEREOF.

 


(Z)                                 NO INTEGRATED OFFERING. ASSUMING THE
ACCURACY OF THE PURCHASERS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.2, NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR
SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY, UNDER
CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE SECURITIES TO BE INTEGRATED
WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF (I) THE SECURITIES ACT WHICH
WOULD REQUIRE THE REGISTRATION OF ANY SUCH SECURITIES UNDER THE SECURITIES ACT,
OR (II) ANY APPLICABLE SHAREHOLDER APPROVAL PROVISIONS OF ANY TRADING MARKET ON
WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.

 


(AA)                          SOLVENCY.  BASED ON THE CONSOLIDATED FINANCIAL
CONDITION OF THE COMPANY AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
RECEIPT BY THE COMPANY OF THE PROCEEDS FROM THE SALE OF THE SECURITIES
HEREUNDER, (I) THE FAIR SALEABLE VALUE OF THE COMPANY’S ASSETS EXCEEDS THE
AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE COMPANY’S
EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN CONTINGENT LIABILITIES) AS
THEY MATURE, (II) THE COMPANY’S ASSETS DO NOT CONSTITUTE UNREASONABLY SMALL
CAPITAL TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING INTO ACCOUNT THE PARTICULAR CAPITAL
REQUIREMENTS OF THE BUSINESS CONDUCTED BY THE COMPANY, AND PROJECTED CAPITAL
REQUIREMENTS AND CAPITAL AVAILABILITY THEREOF, AND (III) THE CURRENT CASH FLOW
OF THE COMPANY, TOGETHER WITH THE PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO
LIQUIDATE ALL OF ITS ASSETS, AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF
THE CASH, WOULD BE SUFFICIENT TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS
LIABILITIES WHEN SUCH AMOUNTS ARE REQUIRED TO BE PAID.  THE COMPANY DOES NOT
INTEND TO INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY MATURE
(TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN
RESPECT OF ITS DEBT).  THE COMPANY HAS NO KNOWLEDGE OF ANY FACTS OR
CIRCUMSTANCES WHICH LEAD IT TO BELIEVE THAT IT WILL FILE FOR REORGANIZATION OR
LIQUIDATION UNDER THE BANKRUPTCY OR REORGANIZATION LAWS OF ANY JURISDICTION
WITHIN ONE YEAR FROM THE CLOSING DATE.  SCHEDULE 3.1(AA) SETS FORTH AS OF THE
DATE HEREOF ALL OUTSTANDING SECURED AND UNSECURED INDEBTEDNESS OF THE COMPANY OR
ANY SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY SUBSIDIARY HAS COMMITMENTS.  FOR
THE PURPOSES OF THIS AGREEMENT, “INDEBTEDNESS” MEANS (A) ANY LIABILITIES FOR
BORROWED MONEY OR AMOUNTS OWED IN EXCESS OF $50,000 (OTHER THAN TRADE ACCOUNTS
PAYABLE INCURRED IN THE ORDINARY COURSE OF BUSINESS), (B) ALL GUARANTIES,
ENDORSEMENTS AND OTHER CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OF
OTHERS, WHETHER OR NOT THE SAME ARE OR SHOULD BE REFLECTED IN THE COMPANY’S
BALANCE SHEET (OR THE NOTES THERETO), EXCEPT GUARANTIES BY ENDORSEMENT OF
NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE
ORDINARY COURSE OF BUSINESS; AND (C) THE PRESENT VALUE OF ANY LEASE PAYMENTS IN
EXCESS OF $50,000 DUE UNDER LEASES REQUIRED TO BE CAPITALIZED IN ACCORDANCE WITH
GAAP.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN DEFAULT WITH RESPECT TO ANY
INDEBTEDNESS.


 

16

--------------------------------------------------------------------------------


 


(BB)                        TAX STATUS.   EXCEPT FOR MATTERS THAT WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, THE COMPANY AND EACH SUBSIDIARY HAS FILED ALL NECESSARY
FEDERAL, STATE AND FOREIGN INCOME AND FRANCHISE TAX RETURNS AND HAS PAID OR
ACCRUED ALL TAXES SHOWN AS DUE THEREON, AND THE COMPANY HAS NO KNOWLEDGE OF A
TAX DEFICIENCY WHICH HAS BEEN ASSERTED OR THREATENED AGAINST THE COMPANY OR ANY
SUBSIDIARY.

 


(CC)                          NO GENERAL SOLICITATION. NEITHER THE COMPANY NOR
ANY PERSON ACTING ON BEHALF OF THE COMPANY HAS OFFERED OR SOLD ANY OF THE
SECURITIES BY ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING.  THE
COMPANY HAS OFFERED THE SECURITIES FOR SALE ONLY TO THE PURCHASERS AND CERTAIN
OTHER “ACCREDITED INVESTORS” WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES
ACT.

 


(DD)                        FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR
TO THE KNOWLEDGE OF THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF
THE COMPANY, HAS (I) DIRECTLY OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY, (II) MADE ANY UNLAWFUL PAYMENT TO
FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO ANY FOREIGN OR
DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS, (III) FAILED TO
DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE COMPANY (OR MADE BY ANY PERSON
ACTING ON ITS BEHALF OF WHICH THE COMPANY IS AWARE) WHICH IS  IN VIOLATION OF
LAW, OR (IV) VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN
CORRUPT PRACTICES ACT OF 1977, AS AMENDED.

 


(EE)                          ACCOUNTANTS.  THE COMPANY’S ACCOUNTING FIRM IS SET
FORTH ON SCHEDULE 3.1(EE) OF THE DISCLOSURE SCHEDULE.  TO THE KNOWLEDGE AND
BELIEF OF THE COMPANY, SUCH ACCOUNTING FIRM (I) IS A REGISTERED PUBLIC
ACCOUNTING FIRM AS REQUIRED BY THE EXCHANGE ACT AND (II) SHALL EXPRESS ITS
OPINION WITH RESPECT TO THE FINANCIAL STATEMENTS TO BE INCLUDED IN THE
REGISTRATION STATEMENT.

 


(FF)                              SENIORITY.  AS OF THE CLOSING DATE, NO
INDEBTEDNESS OR OTHER CLAIM AGAINST THE COMPANY IS SENIOR TO THE DEBENTURES IN
RIGHT OF PAYMENT, WHETHER WITH RESPECT TO INTEREST OR UPON LIQUIDATION OR
DISSOLUTION, OR OTHERWISE, OTHER THAN INDEBTEDNESS SECURED BY PURCHASE MONEY
SECURITY INTERESTS (WHICH IS SENIOR ONLY AS TO UNDERLYING ASSETS COVERED
THEREBY) AND CAPITAL LEASE OBLIGATIONS (WHICH IS SENIOR ONLY AS TO THE PROPERTY
COVERED THEREBY).

 


(GG)                        NO DISAGREEMENTS WITH ACCOUNTANTS AND LAWYERS. 
THERE ARE NO DISAGREEMENTS OF ANY KIND PRESENTLY EXISTING, OR REASONABLY
ANTICIPATED BY THE COMPANY TO ARISE, BETWEEN THE COMPANY AND THE ACCOUNTANTS AND
LAWYERS FORMERLY OR PRESENTLY EMPLOYED BY THE COMPANY AND THE COMPANY IS CURRENT
WITH RESPECT TO ANY FEES OWED TO ITS ACCOUNTANTS AND LAWYERS WHICH COULD AFFECT
THE COMPANY’S ABILITY TO PERFORM ANY OF ITS OBLIGATIONS UNDER ANY OF THE
TRANSACTION DOCUMENTS.

 

17

--------------------------------------------------------------------------------


 


(HH)                        ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF
SECURITIES.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS
ACTING SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.  THE COMPANY
FURTHER ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR
FIDUCIARY OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY AND ANY ADVICE
GIVEN BY ANY PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN
CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREBY IS MERELY INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE
COMPANY FURTHER REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO
ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS HAS BEEN BASED
SOLELY ON THE INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY
THE COMPANY AND ITS REPRESENTATIVES.

 


(II)                                ACKNOWLEDGMENT REGARDING PURCHASERS’ TRADING
ACTIVITY.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE
CONTRARY, IT IS UNDERSTOOD AND ACKNOWLEDGED BY THE COMPANY THAT (I) NONE OF THE
PURCHASERS HAS BEEN ASKED TO AGREE BY THE COMPANY, NOR HAS ANY PURCHASER AGREED,
TO DESIST FROM PURCHASING OR SELLING, LONG AND/OR SHORT, SECURITIES OF THE
COMPANY, OR “DERIVATIVE” SECURITIES BASED ON SECURITIES ISSUED BY THE COMPANY OR
TO HOLD THE SECURITIES FOR ANY SPECIFIED TERM, (II) PAST OR FUTURE OPEN MARKET
OR OTHER TRANSACTIONS BY ANY PURCHASER, SPECIFICALLY INCLUDING, WITHOUT
LIMITATION, SHORT SALES OR “DERIVATIVE” TRANSACTIONS, BEFORE OR AFTER THE
CLOSING OF THIS OR FUTURE PRIVATE PLACEMENT TRANSACTIONS, MAY NEGATIVELY IMPACT
THE MARKET PRICE OF THE COMPANY’S PUBLICLY-TRADED SECURITIES, (III) ANY
PURCHASER, AND COUNTER-PARTIES IN “DERIVATIVE” TRANSACTIONS TO WHICH ANY SUCH
PURCHASER IS A PARTY, DIRECTLY OR INDIRECTLY, MAY PRESENTLY HAVE A “SHORT”
POSITION IN THE COMMON STOCK, AND (IV) EACH PURCHASER SHALL NOT BE DEEMED TO
HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM’S LENGTH COUNTER-PARTY IN ANY
“DERIVATIVE” TRANSACTION.  THE COMPANY FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT
(A) ONE OR MORE PURCHASERS MAY ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES
DURING THE PERIOD THAT THE SECURITIES ARE OUTSTANDING, INCLUDING, WITHOUT
LIMITATION, DURING THE PERIODS THAT THE VALUE OF THE UNDERLYING SHARES
DELIVERABLE WITH RESPECT TO SECURITIES ARE BEING DETERMINED, AND (B) SUCH
HEDGING ACTIVITIES (IF ANY) COULD REDUCE THE VALUE OF THE EXISTING STOCKHOLDERS’
EQUITY INTERESTS IN THE COMPANY AT AND AFTER THE TIME THAT THE HEDGING
ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY ACKNOWLEDGES THAT SUCH
AFOREMENTIONED HEDGING ACTIVITIES DO NOT CONSTITUTE A BREACH OF ANY OF THE
TRANSACTION DOCUMENTS.

 


(JJ)                                REGULATION M COMPLIANCE.  THE COMPANY HAS
NOT, AND TO ITS KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY
OR INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE
OR RESALE OF ANY OF THE SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR PAID ANY
COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE SECURITIES OF THE COMPANY,
OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING
ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE
OF CLAUSES (II) AND (III), COMPENSATION PAID TO THE COMPANY’S PLACEMENT AGENT IN
CONNECTION WITH THE PLACEMENT OF THE SECURITIES.

 

18

--------------------------------------------------------------------------------


 


(KK)                          U.S. REAL PROPERTY HOLDING CORPORATION.  THE
COMPANY IS NOT, NOR HAS IT EVER BEEN, A U.S. REAL PROPERTY HOLDING CORPORATION
WITHIN THE MEANING OF SECTION 897 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE COMPANY SHALL SO CERTIFY UPON ANY PURCHASER’S REQUEST.

 


(LL)                                BANK HOLDING COMPANY ACT.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO THE BANK HOLDING COMPANY ACT
OF 1956, AS AMENDED (THE “BHCA”) AND TO REGULATION BY THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM (THE “FEDERAL RESERVE”).  NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES OR AFFILIATES OWNS OR CONTROLS, DIRECTLY OR INDIRECTLY, FIVE
PERCENT (5%) OR MORE OF THE OUTSTANDING SHARES OF ANY CLASS OF VOTING SECURITIES
OR TWENTY-FIVE (25%) OR MORE OF THE TOTAL EQUITY OF A BANK OR ANY  EQUITY THAT
IS SUBJECT TO THE BHCA AND TO REGULATION BY THE FEDERAL RESERVE.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES EXERCISES A CONTROLLING
INFLUENCE OVER THE MANAGEMENT OR POLICIES OF A BANK OR ANY ENTITY THAT IS
SUBJECT TO THE BHCA AND TO REGULATION BY THE FEDERAL RESERVE.

 


3.2                               REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.    EACH PURCHASER, FOR ITSELF AND FOR NO OTHER PURCHASER HEREBY,
REPRESENTS AND WARRANTS AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE TO THE
COMPANY AS FOLLOWS:

 


(A)                                ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT, CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER. THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CORPORATE OR SIMILAR ACTION ON THE PART OF SUCH PURCHASER.  EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED BY SUCH
PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE WITH THE TERMS
HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION OF SUCH
PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS
LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION AFFECTING
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO
THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION PROVISIONS MAY BE
LIMITED BY APPLICABLE LAW.

 


(B)                               OWN ACCOUNT.  SUCH PURCHASER UNDERSTANDS THAT
THE SECURITIES ARE “RESTRICTED SECURITIES” AND HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW AND IS ACQUIRING THE
SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT AND NOT WITH A VIEW TO OR FOR
DISTRIBUTING OR RESELLING SUCH SECURITIES OR ANY PART THEREOF IN VIOLATION OF
THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW, HAS NO PRESENT
INTENTION OF DISTRIBUTING ANY OF SUCH SECURITIES IN VIOLATION OF THE SECURITIES
ACT OR ANY APPLICABLE STATE SECURITIES LAW AND HAS NO DIRECT OR INDIRECT
ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER PERSONS TO DISTRIBUTE OR REGARDING
THE DISTRIBUTION OF SUCH SECURITIES (THIS REPRESENTATION AND WARRANTY NOT
LIMITING SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS) IN VIOLATION OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAW.  SUCH PURCHASER IS ACQUIRING THE SECURITIES HEREUNDER IN
THE ORDINARY COURSE OF ITS BUSINESS.

 

19

--------------------------------------------------------------------------------


 


(C)                                PURCHASER STATUS.  AT THE TIME SUCH PURCHASER
WAS OFFERED THE SECURITIES, IT WAS, AND AT THE DATE HEREOF IT IS, AND ON EACH
DATE ON WHICH IT EXERCISES ANY WARRANTS OR CONVERTS ANY DEBENTURES IT WILL BE
EITHER: (I) AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)(1), (A)(2),
(A)(3), (A)(7) OR (A)(8) UNDER THE SECURITIES ACT OR (II) A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A(A) UNDER THE SECURITIES ACT.  SUCH
PURCHASER IS NOT REQUIRED TO BE REGISTERED AS A BROKER-DEALER UNDER SECTION 15
OF THE EXCHANGE ACT.

 


(D)                               EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER,
EITHER ALONE OR TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE,
SOPHISTICATION AND EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE
CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE
SECURITIES, AND HAS SO EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH
PURCHASER IS ABLE TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES
AND, AT THE PRESENT TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.

 


(E)                                GENERAL SOLICITATION.  SUCH PURCHASER IS NOT
PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR
OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT
ANY SEMINAR, TO ITS KNOWLEDGE, OR ANY OTHER GENERAL SOLICITATION OR GENERAL
ADVERTISEMENT.

 


ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 


4.1                               TRANSFER RESTRICTIONS.

 


(A)                                THE SECURITIES MAY ONLY BE DISPOSED OF IN
COMPLIANCE WITH STATE AND FEDERAL SECURITIES LAWS.  IN CONNECTION WITH ANY
TRANSFER OF SECURITIES OTHER THAN PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR RULE 144, TO THE COMPANY OR TO AN AFFILIATE OF A PURCHASER OR IN
CONNECTION WITH A PLEDGE AS CONTEMPLATED IN SECTION 4.1(B), THE COMPANY MAY
REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN OPINION OF COUNSEL
SELECTED BY THE TRANSFEROR AND REASONABLY ACCEPTABLE TO THE COMPANY, THE FORM
AND SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY,
TO THE EFFECT THAT SUCH TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH
TRANSFERRED SECURITIES UNDER THE SECURITIES ACT.  AS A CONDITION OF TRANSFER,
ANY SUCH TRANSFEREE SHALL AGREE IN WRITING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT AND SHALL HAVE THE RIGHTS OF A PURCHASER UNDER THIS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT. UPON A CASHLESS EXERCISE OF THE WARRANT, THE
HOLDING PERIOD FOR PURPOSES OF RULE 144 SHALL TACK BACK TO THE ORIGINAL DATE OF
ISSUANCE OF SUCH WARRANT.

 

20

--------------------------------------------------------------------------------


 


(B)                               THE PURCHASERS AGREE TO THE IMPRINTING, SO
LONG AS IS REQUIRED BY THIS SECTION 4.1, OF A LEGEND ON ANY OF THE SECURITIES IN
THE FOLLOWING FORM: [NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS
SECURITY IS [EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES
ISSUABLE UPON [EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties.  Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders thereunder.

 


(C)                                CERTIFICATES EVIDENCING THE UNDERLYING SHARES
SHALL NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN
SECTION 4.1(B) HEREOF): (I) WHILE A REGISTRATION STATEMENT (INCLUDING THE
REGISTRATION STATEMENT) COVERING THE RESALE OF SUCH SECURITY IS EFFECTIVE UNDER
THE SECURITIES ACT, OR (II) FOLLOWING ANY SALE OF SUCH UNDERLYING SHARES
PURSUANT TO RULE 144, OR (III) IF SUCH UNDERLYING SHARES ARE ELIGIBLE FOR SALE
UNDER RULE 144 WITHOUT THE REQUIREMENTS FOR THE COMPANY TO BE IN COMPLIANCE WITH
RULE 144(C)(1) AND OTHERWISE WITHOUT RESTRICTIONS OR LIMITATIONS PURSUANT TO
RULE 144, OR (IV) IF SUCH LEGEND IS NOT REQUIRED UNDER APPLICABLE REQUIREMENTS
OF THE SECURITIES ACT (INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS
ISSUED BY THE STAFF OF THE COMMISSION). THE COMPANY SHALL CAUSE ITS COUNSEL TO
ISSUE A LEGAL OPINION TO THE TRANSFER AGENT PROMPTLY


 

21

--------------------------------------------------------------------------------


 


AFTER THE EFFECTIVE DATE IF REQUIRED BY THE TRANSFER AGENT TO EFFECT THE REMOVAL
OF THE LEGEND HEREUNDER.  IF ALL OR ANY PORTION OF A DEBENTURE OR WARRANT IS
CONVERTED OR EXERCISED (AS APPLICABLE) AT A TIME WHEN THERE IS AN EFFECTIVE
REGISTRATION STATEMENT TO COVER THE RESALE OF THE UNDERLYING SHARES, OR IF SUCH
UNDERLYING SHARES MAY BE SOLD UNDER RULE 144 WITHOUT THE REQUIREMENTS FOR THE
COMPANY TO BE IN COMPLIANCE WITH RULE 144(C)(1) AND OTHERWISE WITHOUT
RESTRICTIONS OR LIMITATIONS PURSUANT TO RULE 144 OR IF SUCH LEGEND IS NOT
OTHERWISE REQUIRED UNDER APPLICABLE REQUIREMENTS OF THE SECURITIES ACT
(INCLUDING JUDICIAL INTERPRETATIONS AND PRONOUNCEMENTS ISSUED BY THE STAFF OF
THE COMMISSION) THEN SUCH UNDERLYING SHARES SHALL BE ISSUED FREE OF ALL
LEGENDS.  THE COMPANY AGREES THAT FOLLOWING THE EFFECTIVE DATE OR AT SUCH TIME
AS SUCH LEGEND IS NO LONGER REQUIRED UNDER THIS SECTION 4.1(C), IT WILL, NO
LATER THAN THREE TRADING DAYS FOLLOWING THE DELIVERY BY A PURCHASER TO THE
COMPANY OR THE TRANSFER AGENT OF A CERTIFICATE REPRESENTING UNDERLYING SHARES,
AS APPLICABLE, ISSUED WITH A RESTRICTIVE LEGEND (SUCH THIRD TRADING DAY, THE
“LEGEND REMOVAL DATE”), DELIVER OR CAUSE TO BE DELIVERED TO SUCH PURCHASER A
CERTIFICATE REPRESENTING SUCH SHARES THAT IS FREE FROM ALL RESTRICTIVE AND OTHER
LEGENDS.  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR GIVE
INSTRUCTIONS TO THE TRANSFER AGENT THAT ENLARGE THE RESTRICTIONS ON TRANSFER SET
FORTH IN THIS SECTION.  CERTIFICATES FOR UNDERLYING SHARES SUBJECT TO LEGEND
REMOVAL HEREUNDER SHALL BE TRANSMITTED BY THE TRANSFER AGENT TO THE PURCHASER BY
CREDITING THE ACCOUNT OF THE PURCHASER’S PRIME BROKER WITH THE DEPOSITORY TRUST
COMPANY SYSTEM AS DIRECTED BY SUCH PURCHASER.

 


(D)                               IN ADDITION TO SUCH PURCHASER’S OTHER
AVAILABLE REMEDIES, THE COMPANY SHALL PAY TO A PURCHASER, IN CASH, AS PARTIAL
LIQUIDATED DAMAGES AND NOT AS A PENALTY, FOR EACH $1,000 OF UNDERLYING SHARES
(BASED ON THE VWAP OF THE COMMON STOCK ON THE DATE SUCH SECURITIES ARE SUBMITTED
TO THE TRANSFER AGENT) DELIVERED FOR REMOVAL OF THE RESTRICTIVE LEGEND AND
SUBJECT TO SECTION 4.1(C), $10 PER TRADING DAY (INCREASING TO $20 PER TRADING
DAY 5 TRADING DAYS AFTER SUCH DAMAGES HAVE BEGUN TO ACCRUE) FOR EACH TRADING DAY
AFTER THE LEGEND REMOVAL DATE UNTIL SUCH CERTIFICATE IS DELIVERED WITHOUT A
LEGEND.  NOTHING HEREIN SHALL LIMIT SUCH PURCHASER’S RIGHT TO PURSUE ACTUAL
DAMAGES FOR THE COMPANY’S FAILURE TO DELIVER CERTIFICATES REPRESENTING ANY
SECURITIES AS REQUIRED BY THE TRANSACTION DOCUMENTS, AND SUCH PURCHASER SHALL
HAVE THE RIGHT TO PURSUE ALL REMEDIES AVAILABLE TO IT AT LAW OR IN EQUITY
INCLUDING, WITHOUT LIMITATION, A DECREE OF SPECIFIC PERFORMANCE AND/OR
INJUNCTIVE RELIEF.

 


(E)                                EACH PURCHASER, SEVERALLY AND NOT JOINTLY
WITH THE OTHER PURCHASERS, AGREES THAT SUCH PURCHASER WILL SELL ANY SECURITIES
ONLY PURSUANT TO EITHER THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
INCLUDING ANY APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS, OR AN EXEMPTION
THEREFROM, AND THAT IF SECURITIES ARE SOLD PURSUANT TO A REGISTRATION STATEMENT,
THEY WILL BE SOLD IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH THEREIN,
AND ACKNOWLEDGES THAT THE REMOVAL OF THE RESTRICTIVE LEGEND FROM CERTIFICATES
REPRESENTING SECURITIES AS SET FORTH IN THIS SECTION 4.1 IS PREDICATED UPON THE
COMPANY’S RELIANCE UPON THIS UNDERSTANDING. IF A REGISTRATION STATEMENT CEASES
TO BE EFFECTIVE FOR A 30 CONSECUTIVE DAY PERIOD, AT ANY TIME BEFORE THE TIME THE
SECURITIES ARE ELIGIBLE FOR SALE UNDER RULE 144 WITHOUT THE REQUIREMENTS FOR THE
COMPANY TO BE IN COMPLIANCE WITH RULE 144(C)(1) AND OTHERWISE WITHOUT
RESTRICTIONS OR LIMITATIONS PURSUANT

 

22

--------------------------------------------------------------------------------


 


TO RULE 144, EACH PURCHASER SHALL, AT THE COMPANY’S REQUEST IMMEDIATELY AFTER
SUCH 30 DAY PERIOD, RETURN THE CERTIFICATES REPRESENTING THE SECURITIES TO THE
TRANSFER AGENT FOR THE PURPOSE OF EXCHANGING SUCH CERTIFICATES FOR A CERTIFICATE
REPRESENTING SUCH SECURITIES WITH A LEGEND REQUIRED BY THIS AGREEMENT.

 


4.2                               ACKNOWLEDGMENT OF DILUTION.  THE COMPANY
ACKNOWLEDGES THAT THE ISSUANCE OF THE SECURITIES MAY RESULT IN DILUTION OF THE
OUTSTANDING SHARES OF COMMON STOCK, WHICH DILUTION MAY BE SUBSTANTIAL UNDER
CERTAIN MARKET CONDITIONS.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ITS
OBLIGATION TO ISSUE THE UNDERLYING SHARES PURSUANT TO THE TRANSACTION DOCUMENTS,
ARE UNCONDITIONAL AND ABSOLUTE AND NOT SUBJECT TO ANY RIGHT OF SET OFF,
COUNTERCLAIM, DELAY OR REDUCTION, REGARDLESS OF THE EFFECT OF ANY SUCH DILUTION
OR ANY CLAIM THE COMPANY MAY HAVE AGAINST ANY PURCHASER AND REGARDLESS OF THE
DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP OF THE OTHER
STOCKHOLDERS OF THE COMPANY.

 


4.3                               FURNISHING OF INFORMATION.  THE COMPANY SHALL
CAUSE ITS COMMON STOCK TO BE REGISTERED UNDER SECTION 12(G) OF THE EXCHANGE ACT
WITHIN THE EARLIER OF (A) JUNE 30, 2008 AND (B) 30 DAYS FROM THE REVERSE MERGER
DATE (UNLESS OTHERWISE EXTENDED TO A LATER DATE BY WRITTEN CONSENT OF EACH
PURCHASER) (THE DATE THAT THE COMMON STOCK IS REGISTERED UNDER SECTION 12(G) OF
THE EXCHANGE ACT, THE “EXCHANGE ACT DATE”).  UNTIL THE TIME THAT NO PURCHASER
OWNS SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN
RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS
REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE IT BECOMES SUBJECT TO THE
REPORTING OBLIGATIONS OF THE EXCHANGE ACT.    AS LONG AS ANY PURCHASER OWNS
SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS PURSUANT TO THE
EXCHANGE ACT, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND MAKE PUBLICLY
AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS REQUIRED FOR THE
PURCHASERS TO SELL THE SECURITIES UNDER RULE 144.  THE COMPANY FURTHER COVENANTS
THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY
REQUEST, TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH PERSON TO SELL
SUCH SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE
REQUIREMENTS OF THE EXEMPTION PROVIDED BY RULE 144.

 


4.4                               INTEGRATION.  THE COMPANY SHALL NOT SELL,
OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY
SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES TO THE PURCHASERS IN A
MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE
OF THE SECURITIES TO THE PURCHASERS OR THAT WOULD BE INTEGRATED WITH THE OFFER
OR SALE OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY
TRADING MARKET.

 


4.5                               CONVERSION AND EXERCISE PROCEDURES.  THE FORM
OF NOTICE OF EXERCISE INCLUDED IN THE WARRANTS AND THE FORM OF NOTICE OF
CONVERSION INCLUDED IN THE DEBENTURES SET FORTH THE TOTALITY OF THE PROCEDURES
REQUIRED OF THE PURCHASERS IN ORDER TO EXERCISE THE WARRANTS OR CONVERT THE
DEBENTURES.  NO ADDITIONAL LEGAL OPINION OR OTHER INFORMATION OR INSTRUCTIONS
SHALL BE REQUIRED OF THE PURCHASERS TO EXERCISE THEIR WARRANTS OR CONVERT THEIR
DEBENTURES.  THE COMPANY SHALL HONOR EXERCISES OF THE WARRANTS AND CONVERSIONS
OF THE DEBENTURES AND SHALL DELIVER UNDERLYING SHARES IN ACCORDANCE WITH THE
TERMS, CONDITIONS AND TIME PERIODS SET FORTH IN THE TRANSACTION DOCUMENTS.

 

23

--------------------------------------------------------------------------------



 


4.6                                 SECURITIES LAWS DISCLOSURE; PUBLICITY. THE
COMPANY SHALL, BY 5:30 P.M. (NEW YORK CITY TIME) ON THE FOURTH TRADING DAY
FOLLOWING THE EXCHANGE ACT DATE, FILE WITH THE COMMISSION A CURRENT REPORT ON
FORM 8-K (UNLESS ALL SUCH DISCLOSURE WAS MADE IN A PRIOR FILING WITH THE
COMMISSION) DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND SUCH TERMS AS ARE REQUIRED TO BE DISCLOSED IN CONNECTION WITH THE
REVERSE MERGER AND ATTACHING THE TRANSACTION DOCUMENTS AS EXHIBITS THERETO
(INCLUDING ALL ATTACHMENTS, THE “8-K FILING”). THE 8-K FILING (OR OTHER FILING
WITH THE COMMISSION, IF APPLICABLE) SHALL DISCLOSE ALL MATERIAL, NONPUBLIC
INFORMATION PROVIDED BY THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS TO THE PURCHASERS AND, FROM
AND AFTER THE 8-K FILING, NO PURCHASER SHALL BE IN POSSESSION OF ANY MATERIAL,
NONPUBLIC INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY
OF ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS. THE COMPANY AND EACH
PURCHASER SHALL CONSULT WITH EACH OTHER IN ISSUING ANY OTHER PRESS RELEASES WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER THE COMPANY NOR ANY
PURCHASER SHALL ISSUE ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC
STATEMENT WITHOUT THE PRIOR CONSENT OF THE COMPANY, WITH RESPECT TO ANY PRESS
RELEASE OF ANY PURCHASER, OR WITHOUT THE PRIOR CONSENT OF EACH PURCHASER, WITH
RESPECT TO ANY PRESS RELEASE OF THE COMPANY, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD OR DELAYED, EXCEPT IF SUCH DISCLOSURE IS REQUIRED BY
LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER PARTY
WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT OR COMMUNICATION. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY PURCHASER, OR
INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE COMMISSION OR ANY
REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH
PURCHASER, EXCEPT (I) AS REQUIRED BY FEDERAL SECURITIES LAW IN CONNECTION WITH
(A) ANY REGISTRATION STATEMENT CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT
AND (B) THE FILING OF FINAL TRANSACTION DOCUMENTS (INCLUDING SIGNATURE
PAGES THERETO) WITH THE COMMISSION AND (II) TO THE EXTENT SUCH DISCLOSURE IS
REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN WHICH CASE THE COMPANY SHALL
PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH DISCLOSURE PERMITTED UNDER THIS
CLAUSE (II).


 


4.7                                 SHAREHOLDER RIGHTS PLAN. NO CLAIM WILL BE
MADE OR ENFORCED BY THE COMPANY OR, WITH THE CONSENT OF THE COMPANY, ANY OTHER
PERSON, THAT ANY PURCHASER IS AN “ACQUIRING PERSON” UNDER ANY CONTROL SHARE
ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER
A RIGHTS AGREEMENT) OR SIMILAR ANTI-TAKEOVER PLAN OR ARRANGEMENT IN EFFECT OR
HEREAFTER ADOPTED BY THE COMPANY, OR THAT ANY PURCHASER COULD BE DEEMED TO
TRIGGER THE PROVISIONS OF ANY SUCH PLAN OR ARRANGEMENT, BY VIRTUE OF RECEIVING
SECURITIES UNDER THE TRANSACTION DOCUMENTS OR UNDER ANY OTHER AGREEMENT BETWEEN
THE COMPANY AND THE PURCHASERS.


 


4.8                                 NON-PUBLIC INFORMATION. FROM THE DATE THE
COMPANY BECOMES SUBJECT TO THE REPORTING OBLIGATIONS UNDER THE EXCHANGE ACT,
EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND CONDITIONS OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE COMPANY COVENANTS AND AGREES THAT
NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF, WILL PROVIDE ANY PURCHASER
OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE COMPANY BELIEVES
CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR THERETO SUCH PURCHASER
SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE CONFIDENTIALITY AND USE OF
SUCH INFORMATION. THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER SHALL
BE RELYING ON THE FOREGOING COVENANT IN EFFECTING TRANSACTIONS IN SECURITIES OF
THE COMPANY.

 

24

--------------------------------------------------------------------------------


 


4.9                                 USE OF PROCEEDS. EXCEPT AS SET FORTH ON
SCHEDULE 4.9 ATTACHED HERETO, THE COMPANY SHALL USE THE NET PROCEEDS FROM THE
SALE OF THE SECURITIES HEREUNDER FOR WORKING CAPITAL PURPOSES AND SHALL NOT USE
SUCH PROCEEDS FOR (A) THE SATISFACTION OF ANY PORTION OF THE COMPANY’S DEBT
(OTHER THAN PAYMENT OF TRADE PAYABLES IN THE ORDINARY COURSE OF THE COMPANY’S
BUSINESS AND PRIOR PRACTICES), (B) THE REDEMPTION OF ANY COMMON STOCK OR COMMON
STOCK EQUIVALENTS, OR (C) THE SETTLEMENT OF ANY OUTSTANDING LITIGATION.


 


4.10                           INDEMNIFICATION OF PURCHASERS. SUBJECT TO THE
PROVISIONS OF THIS SECTION 4.10, THE COMPANY WILL INDEMNIFY AND HOLD EACH
PURCHASER AND ITS DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, PARTNERS,
EMPLOYEES AND AGENTS (AND ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE
OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY
OTHER TITLE), EACH PERSON WHO CONTROLS SUCH PURCHASER (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, SHAREHOLDERS, AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND
ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH
TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH
CONTROLLING PERSON (EACH, A “PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES,
LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES,
INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE
ATTORNEYS’ FEES AND COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY
SUFFER OR INCUR AS A RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS OR (B) ANY ACTION INSTITUTED
AGAINST A PURCHASER IN ANY CAPACITY, OR ANY OF THEM OR THEIR RESPECTIVE
AFFILIATES, BY ANY STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE OF SUCH
PURCHASER, WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS (UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH
PURCHASER’S REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THE TRANSACTION
DOCUMENTS OR ANY AGREEMENTS OR UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY
SUCH STOCKHOLDER OR ANY VIOLATIONS BY THE PURCHASER OF STATE OR FEDERAL
SECURITIES LAWS OR ANY CONDUCT BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MALFEASANCE). IF ANY ACTION SHALL BE BROUGHT
AGAINST ANY PURCHASER PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT
TO THIS AGREEMENT, SUCH PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN
WRITING, AND THE COMPANY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL OF ITS OWN CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY. ANY
PURCHASER PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE EXTENT
THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY
IN WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO
ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION THERE IS, IN
THE REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL CONFLICT ON ANY
MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH
PURCHASER PARTY, IN WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE
REASONABLE FEES AND EXPENSES OF NO MORE THAN ONE SUCH SEPARATE COUNSEL. THE
COMPANY WILL NOT BE LIABLE TO ANY PURCHASER PARTY UNDER THIS AGREEMENT (I) FOR
ANY SETTLEMENT BY A PURCHASER PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN
CONSENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; OR (II) TO THE
EXTENT, BUT ONLY TO THE EXTENT THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS
ATTRIBUTABLE TO ANY PURCHASER PARTY’S BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS MADE BY SUCH PURCHASER PARTY IN THIS
AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS. EXCEPT AS OTHERWISE SET FORTH
HEREIN, THE MECHANICS AND PROCEDURES WITH RESPECT TO THE OBLIGATIONS UNDER THIS
SECTION 4.10 SHALL BE THE SAME AS THOSE SET FORTH IN SECTION 5 OF THE
REGISTRATION RIGHTS AGREEMENT.

 

25

--------------------------------------------------------------------------------


 


4.11                           RESERVATION AND LISTING OF SECURITIES.


 


(A)                                  THE COMPANY SHALL MAINTAIN A RESERVE FROM
ITS DULY AUTHORIZED SHARES OF COMMON STOCK FOR ISSUANCE PURSUANT TO THE
TRANSACTION DOCUMENTS IN SUCH AMOUNT AS MAY BE REQUIRED TO FULFILL ITS
OBLIGATIONS IN FULL UNDER THE TRANSACTION DOCUMENTS.


 


(B)                                 IF, ON ANY DATE, THE NUMBER OF AUTHORIZED
BUT UNISSUED (AND OTHERWISE UNRESERVED) SHARES OF COMMON STOCK IS LESS THAN THE
REQUIRED MINIMUM ON SUCH DATE, MINUS THE NUMBER OF SHARES OF COMMON STOCK
PREVIOUSLY ISSUED PURSUANT TO THE TRANSACTION DOCUMENTS, THEN THE BOARD OF
DIRECTORS SHALL USE REASONABLE BEST EFFORTS TO AMEND THE COMPANY’S CERTIFICATE
OR ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK TO AT LEAST THE REQUIRED MINIMUM AT SUCH TIME (MINUS THE
NUMBER OF SHARES OF COMMON STOCK PREVIOUSLY ISSUED PURSUANT TO THE TRANSACTION
DOCUMENTS), AS SOON AS POSSIBLE AND IN ANY EVENT NOT LATER THAN THE 75TH DAY
AFTER SUCH DATE; PROVIDED THAT THE COMPANY WILL NOT BE REQUIRED AT ANY TIME TO
AUTHORIZE A NUMBER OF SHARES OF COMMON STOCK GREATER THAN THE MAXIMUM REMAINING
NUMBER OF SHARES OF COMMON STOCK THAT COULD POSSIBLY BE ISSUED AFTER SUCH TIME
PURSUANT TO THE TRANSACTION DOCUMENTS.


 


(C)                                  THE COMPANY SHALL ON OR PRIOR TO THE
EARLIER OF (A) JUNE 30, 2008 AND (B) 30 DAYS FROM THE REVERSE MERGER DATE:
(I) IN THE TIME AND MANNER REQUIRED BY THE PRINCIPAL TRADING MARKET, PREPARE AND
FILE WITH SUCH TRADING MARKET AN ADDITIONAL SHARES LISTING APPLICATION COVERING
A NUMBER OF SHARES OF COMMON STOCK AT LEAST EQUAL TO THE REQUIRED MINIMUM ON THE
DATE OF SUCH APPLICATION, (II) TAKE ALL STEPS NECESSARY TO CAUSE SUCH SHARES OF
COMMON STOCK TO BE APPROVED FOR LISTING ON SUCH TRADING MARKET AS SOON AS
POSSIBLE THEREAFTER, (III) PROVIDE TO THE PURCHASERS EVIDENCE OF SUCH LISTING,
AND (IV) MAINTAIN THE LISTING OF SUCH COMMON STOCK ON ANY DATE AT LEAST EQUAL TO
THE REQUIRED MINIMUM ON SUCH DATE ON SUCH TRADING MARKET OR ANOTHER TRADING
MARKET.


 


4.12                           PARTICIPATION IN FUTURE FINANCING.


 


(A)                                  FROM THE DATE HEREOF UNTIL THE 12 MONTH
ANNIVERSARY OF THE EFFECTIVE DATE, UPON ANY ISSUANCE BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS (A “SUBSEQUENT
FINANCING”), EACH PURCHASER SHALL HAVE THE RIGHT TO PARTICIPATE IN UP TO AN
AMOUNT OF THE SUBSEQUENT FINANCING EQUAL TO 100% OF THE SUBSEQUENT FINANCING
(THE “PARTICIPATION MAXIMUM”) ON THE SAME TERMS, CONDITIONS AND PRICE PROVIDED
FOR IN THE SUBSEQUENT FINANCING.


 


(B)                                 AT LEAST 5 TRADING DAYS PRIOR TO THE CLOSING
OF THE SUBSEQUENT FINANCING, THE COMPANY SHALL DELIVER TO EACH PURCHASER A
WRITTEN NOTICE OF ITS INTENTION TO EFFECT A SUBSEQUENT FINANCING (“PRE-NOTICE”),
WHICH PRE-NOTICE SHALL ASK SUCH PURCHASER IF IT WANTS TO REVIEW THE DETAILS OF
SUCH FINANCING (SUCH ADDITIONAL NOTICE, A “SUBSEQUENT FINANCING NOTICE”). UPON
THE REQUEST OF A PURCHASER, AND ONLY UPON A REQUEST BY SUCH

 

26

--------------------------------------------------------------------------------


 


PURCHASER, FOR A SUBSEQUENT FINANCING NOTICE, THE COMPANY SHALL PROMPTLY, BUT NO
LATER THAN 1 TRADING DAY AFTER SUCH REQUEST, DELIVER A SUBSEQUENT FINANCING
NOTICE TO SUCH PURCHASER. THE SUBSEQUENT FINANCING NOTICE SHALL DESCRIBE IN
REASONABLE DETAIL THE PROPOSED TERMS OF SUCH SUBSEQUENT FINANCING, THE AMOUNT OF
PROCEEDS INTENDED TO BE RAISED THEREUNDER AND THE PERSON OR PERSONS THROUGH OR
WITH WHOM SUCH SUBSEQUENT FINANCING IS PROPOSED TO BE EFFECTED AND SHALL INCLUDE
A TERM SHEET OR SIMILAR DOCUMENT RELATING THERETO AS AN ATTACHMENT.


 


(C)                                  ANY PURCHASER DESIRING TO PARTICIPATE IN
SUCH SUBSEQUENT FINANCING MUST PROVIDE WRITTEN NOTICE TO THE COMPANY BY NOT
LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON THE 5TH TRADING DAY AFTER ALL OF
THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE THAT THE PURCHASER IS WILLING TO
PARTICIPATE IN THE SUBSEQUENT FINANCING, THE AMOUNT OF THE PURCHASER’S
PARTICIPATION, AND THAT THE PURCHASER HAS SUCH FUNDS READY, WILLING, AND
AVAILABLE FOR INVESTMENT ON THE TERMS SET FORTH IN THE SUBSEQUENT FINANCING
NOTICE. IF THE COMPANY RECEIVES NO NOTICE FROM A PURCHASER AS OF SUCH 5TH
TRADING DAY, SUCH PURCHASER SHALL BE DEEMED TO HAVE NOTIFIED THE COMPANY THAT IT
DOES NOT ELECT TO PARTICIPATE.


 


(D)                                 IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE
5TH TRADING DAY AFTER ALL OF THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE,
NOTIFICATIONS BY THE PURCHASERS OF THEIR WILLINGNESS TO PARTICIPATE IN THE
SUBSEQUENT FINANCING (OR TO CAUSE THEIR DESIGNEES TO PARTICIPATE) IS, IN THE
AGGREGATE, LESS THAN THE TOTAL AMOUNT OF THE SUBSEQUENT FINANCING, THEN THE
COMPANY MAY EFFECT THE REMAINING PORTION OF SUCH SUBSEQUENT FINANCING ON THE
TERMS AND WITH THE PERSONS SET FORTH IN THE SUBSEQUENT FINANCING NOTICE.


 


(E)                                  IF BY 5:30 P.M. (NEW YORK CITY TIME) ON THE
5TH TRADING DAY AFTER ALL OF THE PURCHASERS HAVE RECEIVED THE PRE-NOTICE, THE
COMPANY RECEIVES RESPONSES TO A SUBSEQUENT FINANCING NOTICE FROM PURCHASERS
SEEKING TO PURCHASE MORE THAN THE AGGREGATE AMOUNT OF THE PARTICIPATION MAXIMUM,
EACH SUCH PURCHASER SHALL HAVE THE RIGHT TO PURCHASE ITS PRO RATA PORTION (AS
DEFINED BELOW) OF THE PARTICIPATION MAXIMUM.  “PRO RATA PORTION” MEANS THE RATIO
OF (X) THE SUBSCRIPTION AMOUNT OF SECURITIES PURCHASED ON THE CLOSING DATE BY A
PURCHASER PARTICIPATING UNDER THIS SECTION 4.12 AND (Y) THE SUM OF THE AGGREGATE
SUBSCRIPTION AMOUNTS OF SECURITIES PURCHASED ON THE CLOSING DATE BY ALL
PURCHASERS PARTICIPATING UNDER THIS SECTION 4.12.


 


(F)                                    THE COMPANY MUST PROVIDE THE PURCHASERS
WITH A SECOND SUBSEQUENT FINANCING NOTICE, AND THE PURCHASERS WILL AGAIN HAVE
THE RIGHT OF PARTICIPATION SET FORTH ABOVE IN THIS SECTION 4.12, IF THE
SUBSEQUENT FINANCING SUBJECT TO THE INITIAL SUBSEQUENT FINANCING NOTICE IS NOT
CONSUMMATED FOR ANY REASON ON THE TERMS SET FORTH IN SUCH SUBSEQUENT FINANCING
NOTICE WITHIN 60 TRADING DAYS AFTER THE DATE OF THE INITIAL SUBSEQUENT FINANCING
NOTICE.


 


(G)                                 NOTWITHSTANDING THE FOREGOING, THIS
SECTION 4.12 SHALL NOT APPLY IN RESPECT OF (I) AN EXEMPT ISSUANCE, OR (II) AN
UNDERWRITTEN PUBLIC OFFERING OF COMMON STOCK.

 

27

--------------------------------------------------------------------------------


 


4.13                           SUBSEQUENT EQUITY SALES.


 


(A)                                  FROM THE DATE HEREOF UNTIL 90 DAYS AFTER
THE EFFECTIVE DATE, NEITHER THE COMPANY NOR ANY SUBSIDIARY SHALL ISSUE SHARES OF
COMMON STOCK OR COMMON STOCK EQUIVALENTS; PROVIDED, HOWEVER, THE 90 DAY PERIOD
SET FORTH IN THIS SECTION 4.13 SHALL BE EXTENDED FOR THE NUMBER OF TRADING DAYS
DURING SUCH PERIOD IN WHICH (I) TRADING IN THE COMMON STOCK IS SUSPENDED BY ANY
TRADING MARKET, OR (II) FOLLOWING THE EFFECTIVE DATE, THE REGISTRATION STATEMENT
IS NOT EFFECTIVE OR THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT MAY
NOT BE USED BY THE PURCHASERS FOR THE RESALE OF THE UNDERLYING SHARES.


 


(B)                                 FROM THE DATE HEREOF UNTIL THE DATE THE
DEBENTURES AND WARRANTS ARE NO LONGER OUTSTANDING, THE COMPANY SHALL BE
PROHIBITED FROM EFFECTING OR ENTERING INTO AN AGREEMENT TO EFFECT ANY SUBSEQUENT
FINANCING INVOLVING A VARIABLE RATE TRANSACTION. “VARIABLE RATE TRANSACTION”
MEANS A TRANSACTION IN WHICH THE COMPANY ISSUES OR SELLS (I) ANY DEBT OR EQUITY
SECURITIES THAT ARE CONVERTIBLE INTO, EXCHANGEABLE OR EXERCISABLE FOR, OR
INCLUDE THE RIGHT TO RECEIVE ADDITIONAL SHARES OF COMMON STOCK EITHER (A) AT A
CONVERSION, EXERCISE OR EXCHANGE RATE OR OTHER PRICE THAT IS BASED UPON AND/OR
VARIES WITH THE TRADING PRICES OF OR QUOTATIONS FOR THE SHARES OF COMMON STOCK
AT ANY TIME AFTER THE INITIAL ISSUANCE OF SUCH DEBT OR EQUITY SECURITIES, OR
(B) WITH A CONVERSION, EXERCISE OR EXCHANGE PRICE THAT IS SUBJECT TO BEING RESET
AT SOME FUTURE DATE AFTER THE INITIAL ISSUANCE OF SUCH DEBT OR EQUITY SECURITY
OR UPON THE OCCURRENCE OF SPECIFIED OR CONTINGENT EVENTS DIRECTLY OR INDIRECTLY
RELATED TO THE BUSINESS OF THE COMPANY OR THE MARKET FOR THE COMMON STOCK OR
(II) ENTERS INTO ANY AGREEMENT, INCLUDING, BUT NOT LIMITED TO, AN EQUITY LINE OF
CREDIT, WHEREBY THE COMPANY MAY SELL SECURITIES AT A FUTURE DETERMINED PRICE.


 


(C)                                  SO LONG AS ANY PURCHASER BENEFICIALLY OWNS
ANY DEBENTURES, THE COMPANY WILL NOT ISSUE ANY DEBENTURES OTHER THAN UP TO AN
ADDITIONAL $5 MILLION OF DEBENTURES ON THE TERMS DESCRIBED IN THIS AGREEMENT AS
CONTEMPLATED HEREBY AND THE COMPANY SHALL NOT ISSUE ANY OTHER SECURITIES THAT
WOULD CAUSE A BREACH OR DEFAULT UNDER THE DEBENTURES.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, THIS
SECTION 4.13 SHALL NOT APPLY IN RESPECT OF AN EXEMPT ISSUANCE.


 


4.14                           EQUAL TREATMENT OF PURCHASERS. NO CONSIDERATION
SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR
MODIFICATION OF ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE
SAME CONSIDERATION IS ALSO OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION
DOCUMENTS. FURTHER, THE COMPANY SHALL NOT MAKE ANY PAYMENT OF PRINCIPAL OR
INTEREST ON THE DEBENTURES IN AMOUNTS WHICH ARE DISPROPORTIONATE TO THE
RESPECTIVE PRINCIPAL AMOUNTS OUTSTANDING ON THE DEBENTURES AT ANY APPLICABLE
TIME. FOR CLARIFICATION PURPOSES, THIS PROVISION CONSTITUTES A SEPARATE RIGHT
GRANTED TO EACH PURCHASER BY THE COMPANY AND NEGOTIATED SEPARATELY BY EACH
PURCHASER, AND IS INTENDED FOR THE COMPANY TO TREAT THE PURCHASERS AS A CLASS
AND SHALL NOT IN ANY WAY BE CONSTRUED AS THE PURCHASERS ACTING IN CONCERT OR AS
A GROUP WITH RESPECT TO THE PURCHASE, DISPOSITION OR VOTING OF SECURITIES OR
OTHERWISE.


 


4.15                           REVERSE MERGER TRANSACTION. THE COMPANY SHALL USE
BEST EFFORTS TO CONSUMMATE A REVERSE MERGER TRANSACTION WITH TRIPATH
SUBSTANTIALLY ON THE TERMS PROVIDED FOR IN THE DISCLOSURE SCHEDULE, AS
SUPPLEMENTED AND FILED WITH THE BANKRUPTCY COURT IN CONNECTION WITH TRIPATH’S
BANKRUPTCY PROCEEDING (SUCH MERGER, THE “REVERSE MERGER”), NO LATER THAN
APRIL 30,

 

28

--------------------------------------------------------------------------------


 


2008 (UNLESS OTHERWISE EXTENDED TO A LATER DATE BY THE PRIOR WRITTEN CONSENT OF
EACH PURCHASER) (THE “REVERSE MERGER DEADLINE”). IF THE COMPANY FAILS TO
CONSUMMATE THE MERGER BY THE REVERSE MERGER DEADLINE, OR IF THE BANKRUPTCY COURT
FINALLY DETERMINES NOT TO APPROVE THE PLAN OF REORGANIZATION WHICH INCLUDES THE
REVERSE MERGER, THEN THE COMPANY SHALL RATABLY ISSUE TO THE PURCHASERS AN
AGGREGATE OF 5,454,545 SHARES OF COMMON STOCK, SUBJECT TO ADJUSTMENT FOR ANY
STOCK DIVIDEND, STOCK SPLIT, STOCK COMBINATION OR OTHER SIMILAR EVENT AFFECTING
THE COMMON STOCK. NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT BE
REQUIRED TO ISSUE THE 5,454,545 SHARES IF THE COMPANY’S FAILURE TO CONSUMMATE
THE REVERSE MERGER IS THE RESULT OF THE WITHDRAWAL OF THE PURCHASERS (AS PLAN
PROPONENTS) OF THE PLAN OF REORGANIZATION IN THE BANKRUPTCY PROCEEDING. SUCH
SHARES SHALL BE ISSUED WITHIN 3 TRADING DAYS OF THE EARLIEST TO OCCUR OF THE
REVERSE MERGER DEADLINE AND THE DATE THAT THE BANKRUPTCY COURT REJECTS SUCH
PLAN.


 


4.16                           FORM D; BLUE SKY FILINGS. THE COMPANY AGREES TO
TIMELY FILE A FORM D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION
D AND TO PROVIDE A COPY THEREOF, PROMPTLY UPON REQUEST OF ANY PURCHASER. THE
COMPANY SHALL TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY DETERMINE IS
NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR, OR TO QUALIFY THE SECURITIES FOR,
SALE TO THE PURCHASERS AT THE CLOSING UNDER APPLICABLE SECURITIES OR “BLUE SKY”
LAWS OF THE STATES OF THE UNITED STATES, AND SHALL PROVIDE EVIDENCE OF SUCH
ACTIONS PROMPTLY UPON REQUEST OF ANY PURCHASER.


 


4.17                           CAPITAL CHANGES. UNTIL THE ONE YEAR ANNIVERSARY
OF THE EFFECTIVE DATE, THE COMPANY SHALL NOT UNDERTAKE A REVERSE OR FORWARD
STOCK SPLIT OR RECLASSIFICATION OF THE COMMON STOCK WITHOUT THE PRIOR WRITTEN
CONSENT OF THE PURCHASERS HOLDING A MAJORITY IN PRINCIPAL AMOUNT OUTSTANDING OF
THE DEBENTURES.


 


4.18                           PUBLIC INFORMATION. AT ANY TIME DURING THE PERIOD
COMMENCING FROM THE SIX (6) MONTH ANNIVERSARY OF THE CLOSING DATE AND ENDING AT
SUCH TIME THAT ALL OF THE SECURITIES CAN BE SOLD EITHER PURSUANT TO A
REGISTRATION STATEMENT, OR IF A REGISTRATION STATEMENT IS NOT AVAILABLE FOR THE
RESALE OF ALL OF THE SECURITIES, MAY BE SOLD WITHOUT THE REQUIREMENT FOR THE
COMPANY TO BE IN COMPLIANCE WITH RULE 144(C)(1) AND OTHERWISE WITHOUT
RESTRICTION OR LIMITATION PURSUANT TO RULE 144, IF THE COMPANY SHALL FAIL FOR
ANY REASON TO SATISFY THE CURRENT PUBLIC INFORMATION REQUIREMENT UNDER
RULE 144(C) (A “PUBLIC INFORMATION FAILURE”) THEN, IN ADDITION TO SUCH
PURCHASER’S OTHER AVAILABLE REMEDIES, THE COMPANY SHALL PAY TO A PURCHASER, IN
CASH, AS PARTIAL LIQUIDATED DAMAGES AND NOT AS A PENALTY, BY REASON OF ANY SUCH
DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE SECURITIES, AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1.0%) OF THE AGGREGATE SUBSCRIPTION AMOUNT OF SUCH
PURCHASER’S SECURITIES ON THE DAY OF A PUBLIC INFORMATION FAILURE AND ON EVERY
THIRTIETH (30TH) DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS)
THEREAFTER UNTIL THE EARLIER OF (A) THE DATE SUCH PUBLIC INFORMATION FAILURE IS
CURED AND (B) SUCH TIME THAT SUCH PUBLIC INFORMATION IS NO LONGER REQUIRED  FOR
THE PURCHASERS TO TRANSFER THE UNDERLYING SHARES PURSUANT TO RULE 144. THE
PAYMENTS TO WHICH A PURCHASER SHALL BE ENTITLED PURSUANT TO THIS SECTION 4.18
ARE REFERRED TO HEREIN AS “PUBLIC INFORMATION FAILURE PAYMENTS.”  PUBLIC
INFORMATION FAILURE PAYMENTS SHALL BE PAID ON THE EARLIER OF (I) THE LAST DAY OF
THE CALENDAR MONTH DURING WHICH SUCH PUBLIC INFORMATION FAILURE PAYMENTS ARE
INCURRED AND (II) THE THIRD (3RD) BUSINESS DAY AFTER THE EVENT OR FAILURE GIVING
RISE TO THE PUBLIC INFORMATION FAILURE PAYMENTS IS CURED. IN THE EVENT THE
COMPANY FAILS TO MAKE PUBLIC INFORMATION FAILURE PAYMENTS IN A TIMELY MANNER,
SUCH PUBLIC INFORMATION FAILURE PAYMENTS SHALL BEAR INTEREST AT THE RATE OF 1.5%
PER

 

29

--------------------------------------------------------------------------------


 


MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL. NOTHING HEREIN SHALL
LIMIT SUCH PURCHASER’S RIGHT TO PURSUE ACTUAL DAMAGES FOR THE PUBLIC INFORMATION
FAILURE, AND SUCH PURCHASER SHALL HAVE THE RIGHT TO PURSUE ALL REMEDIES
AVAILABLE TO IT AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A DECREE OF
SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF.


 


ARTICLE V.

MISCELLANEOUS

 


5.1                                 TERMINATION.  THIS AGREEMENT MAY BE
TERMINATED BY ANY PURCHASER, AS TO SUCH PURCHASER’S OBLIGATIONS HEREUNDER ONLY
AND WITHOUT ANY EFFECT WHATSOEVER ON THE OBLIGATIONS BETWEEN THE COMPANY AND THE
OTHER PURCHASERS, BY WRITTEN NOTICE TO THE OTHER PARTIES, IF THE CLOSING HAS NOT
BEEN CONSUMMATED ON OR BEFORE JANUARY 31, 2008; PROVIDED, HOWEVER, THAT SUCH
TERMINATION WILL NOT AFFECT THE RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE
OTHER PARTY (OR PARTIES).


 


5.2                                 FEES AND EXPENSES. AT THE CLOSING, THE
COMPANY HAS AGREED TO REIMBURSE ENABLE CAPITAL MANAGEMENT, LLC (“ENABLE”) THE
NON-ACCOUNTABLE SUM OF $10,000 FOR ITS LEGAL FEES AND EXPENSES, NONE OF WHICH
HAS BEEN PAID PRIOR TO THE CLOSING. THE COMPANY SHALL DELIVER TO EACH PURCHASER,
PRIOR TO THE CLOSING, A COMPLETED AND EXECUTED COPY OF THE CLOSING STATEMENT
ATTACHED HERETO AS ANNEX A. EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION
DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS
ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES
INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT. THE COMPANY SHALL PAY ALL TRANSFER
AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE
DELIVERY OF ANY SECURITIES TO THE PURCHASERS.


 


5.3                                 ENTIRE AGREEMENT. THE TRANSACTION DOCUMENTS,
TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, WITH RESPECT
TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH
DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4                                 NOTICES. ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE PAGES ATTACHED
HERETO PRIOR TO 5:30 P.M. (NEW YORK CITY TIME) ON A TRADING DAY, (B) THE NEXT
TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS
DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON THE SIGNATURE
PAGES ATTACHED HERETO ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 5:30 P.M.
(NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE SECOND TRADING DAY FOLLOWING
THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS REQUIRED
TO BE GIVEN. THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.

 

30

--------------------------------------------------------------------------------


 


5.5                                 AMENDMENTS; WAIVERS. NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED, MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN
INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND THE
PURCHASERS OF AT LEAST 67% IN INTEREST OF THE SECURITIES STILL HELD BY
PURCHASERS OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF
ANY SUCH WAIVED PROVISION IS SOUGHT. NO WAIVER OF ANY DEFAULT WITH RESPECT TO
ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE
A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION OF ANY PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER
IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


5.6                                 HEADINGS. THE HEADINGS HEREIN ARE FOR
CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE
DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.


 


5.7                                 SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS (INCLUDING, WITHOUT LIMITATION, BY MERGER, “SHARE EXCHANGE” OR
OTHER SIMILAR CORPORATE REORGANIZATION OR SIMILAR TRANSACTION). THE COMPANY MAY
NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH PURCHASER (OTHER THAN BY MERGER). ANY PURCHASER
MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON TO WHOM
SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED THAT SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS OF THE TRANSACTION DOCUMENTS THAT APPLY TO THE
“PURCHASERS.”


 


5.8                                 NO THIRD-PARTY BENEFICIARIES. THIS AGREEMENT
IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH
IN SECTION 4.10.


 


5.9                                 GOVERNING LAW. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF. EACH PARTY AGREES THAT ALL LEGAL PROCEEDINGS
CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND ANY OTHER TRANSACTION DOCUMENTS (WHETHER
BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR IS AN INCONVENIENT VENUE FOR SUCH
PROCEEDING. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER

 

31

--------------------------------------------------------------------------------


 


MANNER PERMITTED BY LAW. IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING
TO ENFORCE ANY PROVISIONS OF THE TRANSACTION DOCUMENTS, THEN THE PREVAILING
PARTY IN SUCH ACTION OR PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY FOR
ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


5.10                           SURVIVAL. THE REPRESENTATIONS AND WARRANTIES
SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES FOR THE APPLICABLE
STATUTE OF LIMITATIONS.


 


5.11                           EXECUTION. THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT
BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART. IN THE EVENT THAT ANY SIGNATURE
IS DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.


 


5.12                           SEVERABILITY. IF ANY TERM, PROVISION, COVENANT OR
RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE
INVALID, ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


5.13                           RESCISSION AND WITHDRAWAL RIGHT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) ANY OF THE OTHER TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER
EXERCISES A RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND
THE COMPANY DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS
THEREIN PROVIDED, THEN SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE
DISCRETION FROM TIME TO TIME, PRIOR TO SUCH PURCHASER’S ACTUAL RECEIPT OF THE
COMPANY’S PERFORMANCE OF ITS RELATED OBLIGATIONS, UPON WRITTEN NOTICE TO THE
COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT
PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS; PROVIDED, HOWEVER, THAT IN THE CASE
OF A RESCISSION OF A CONVERSION OF A DEBENTURE OR EXERCISE OF A WARRANT, THE
PURCHASER SHALL BE REQUIRED TO RETURN ANY SHARES OF COMMON STOCK DELIVERED IN
CONNECTION WITH ANY SUCH RESCINDED CONVERSION OR EXERCISE NOTICE.


 


5.14                           REPLACEMENT OF SECURITIES. IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND
SUBSTITUTION THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR
DESTRUCTION. THE APPLICANT FOR A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH
CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY COSTS (INCLUDING
CUSTOMARY INDEMNITY) ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT
SECURITIES.

 

32

--------------------------------------------------------------------------------


 


5.15                           REMEDIES. IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC
PERFORMANCE UNDER THE TRANSACTION DOCUMENTS. THE PARTIES AGREE THAT MONETARY
DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY
BREACH OF OBLIGATIONS CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREES
TO WAIVE AND NOT TO ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH
OBLIGATION THE DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


5.16                           PAYMENT SET ASIDE. TO THE EXTENT THAT THE COMPANY
MAKES A PAYMENT OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION
DOCUMENT OR A PURCHASER ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


5.17                           USURY. TO THE EXTENT IT MAY LAWFULLY DO SO, THE
COMPANY HEREBY AGREES NOT TO INSIST UPON OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM, AND WILL RESIST ANY AND ALL EFFORTS TO BE COMPELLED TO TAKE THE BENEFIT
OR ADVANTAGE OF, USURY LAWS WHEREVER ENACTED, NOW OR AT ANY TIME HEREAFTER IN
FORCE, IN CONNECTION WITH ANY CLAIM, ACTION OR PROCEEDING THAT MAY BE BROUGHT BY
ANY PURCHASER IN ORDER TO ENFORCE ANY RIGHT OR REMEDY UNDER ANY TRANSACTION
DOCUMENT. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN ANY
TRANSACTION DOCUMENT, IT IS EXPRESSLY AGREED AND PROVIDED THAT THE TOTAL
LIABILITY OF THE COMPANY UNDER THE TRANSACTION DOCUMENTS FOR PAYMENTS IN THE
NATURE OF INTEREST SHALL NOT EXCEED THE MAXIMUM LAWFUL RATE AUTHORIZED UNDER
APPLICABLE LAW (THE “MAXIMUM RATE”), AND, WITHOUT LIMITING THE FOREGOING, IN NO
EVENT SHALL ANY RATE OF INTEREST OR DEFAULT INTEREST, OR BOTH OF THEM, WHEN
AGGREGATED WITH ANY OTHER SUMS IN THE NATURE OF INTEREST THAT THE COMPANY MAY BE
OBLIGATED TO PAY UNDER THE TRANSACTION DOCUMENTS EXCEED SUCH MAXIMUM RATE. IT IS
AGREED THAT IF THE MAXIMUM CONTRACT RATE OF INTEREST ALLOWED BY LAW AND
APPLICABLE TO THE TRANSACTION DOCUMENTS IS INCREASED OR DECREASED BY STATUTE OR
ANY OFFICIAL GOVERNMENTAL ACTION SUBSEQUENT TO THE DATE HEREOF, THE NEW MAXIMUM
CONTRACT RATE OF INTEREST ALLOWED BY LAW WILL BE THE MAXIMUM RATE APPLICABLE TO
THE TRANSACTION DOCUMENTS FROM THE EFFECTIVE DATE FORWARD, UNLESS SUCH
APPLICATION IS PRECLUDED BY APPLICABLE LAW. IF UNDER ANY CIRCUMSTANCES
WHATSOEVER, INTEREST IN EXCESS OF THE MAXIMUM RATE IS PAID BY THE COMPANY TO ANY
PURCHASER WITH RESPECT TO INDEBTEDNESS EVIDENCED BY THE TRANSACTION DOCUMENTS,
SUCH EXCESS SHALL BE APPLIED BY SUCH PURCHASER TO THE UNPAID PRINCIPAL BALANCE
OF ANY SUCH INDEBTEDNESS OR BE REFUNDED TO THE COMPANY, THE MANNER OF HANDLING
SUCH EXCESS TO BE AT SUCH PURCHASER’S ELECTION.

 

33

--------------------------------------------------------------------------------


 


5.18                           INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND
RIGHTS. THE OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO
PURCHASER SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE
OF THE OBLIGATIONS OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.
NOTHING CONTAINED HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO ACTION
TAKEN BY ANY PURCHASER PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE
PURCHASERS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND
OF ENTITY, OR CREATE A PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN
CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS. EACH PURCHASER SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE. EACH PURCHASER HAS BEEN
REPRESENTED BY ITS OWN SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF
THE TRANSACTION DOCUMENTS. FOR REASONS OF ADMINISTRATIVE CONVENIENCE ONLY,
PURCHASERS AND THEIR RESPECTIVE COUNSEL HAVE CHOSEN TO COMMUNICATE WITH THE
COMPANY THROUGH FWS. FWS DOES NOT REPRESENT ALL OF THE PURCHASERS BUT ONLY
ENABLE. THE COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME TERMS
AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT BECAUSE IT
WAS REQUIRED OR REQUESTED TO DO SO BY THE PURCHASERS.


 


5.19                           LIQUIDATED DAMAGES. THE COMPANY’S OBLIGATIONS TO
PAY ANY PARTIAL LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION
DOCUMENTS IS A CONTINUING OBLIGATION OF THE COMPANY AND SHALL NOT TERMINATE
UNTIL ALL UNPAID PARTIAL LIQUIDATED DAMAGES AND OTHER AMOUNTS HAVE BEEN PAID
NOTWITHSTANDING THE FACT THAT THE INSTRUMENT OR SECURITY PURSUANT TO WHICH SUCH
PARTIAL LIQUIDATED DAMAGES OR OTHER AMOUNTS ARE DUE AND PAYABLE SHALL HAVE BEEN
CANCELED.


 


5.20                           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.      IF THE
LAST OR APPOINTED DAY FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY
RIGHT REQUIRED OR GRANTED HEREIN SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION
MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


5.21                           CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM
AND/OR THEIR RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE
THE TRANSACTION DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE
EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL
NOT BE EMPLOYED IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY
AMENDMENTS HERETO.


 


5.22                           WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT OR
PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE
PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.


 


(SIGNATURE PAGES FOLLOW)

 

34

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS SECURITIES PURCHASE
AGREEMENT TO BE DULY EXECUTED BY THEIR RESPECTIVE AUTHORIZED SIGNATORIES AS OF
THE DATE FIRST INDICATED ABOVE.

 

ETELOS INCORPORATED

 

Address for Notice:

 

 

1900 O’Farrell St., Suite 320

 

 

San Mateo, CA 94403

 

 

 

By:

/s/ Jeffrey L. Garon

 

Fax:

 

Name:  Jeffrey L. Garon

 

(408) 516-8425

 

Title:  President and Chief Executive Officer

 

 

 

With a copy to (which shall not constitute notice):

 

James A. Mercer, III, Esq.
Duane Morris LLP
101 West Broadway, Suite 900
San Diego, CA 92101-8285

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

35

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO ETELOS SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser:

Enable Growth Partners LP

 

 

 

Signature of Authorized Signatory of Purchaser:

  /s/ Brendan O’Neil

 

 

 

Name of Authorized Signatory:

Brendan O’Neil

 

 

 

Title of Authorized Signatory:

President and Chief Investment Officer

 

 

 

Email Address of Purchaser:

boneil@enablecapitalcom

 

 

 

Facsimile Number of Purchaser: 

(415) 677-1580

 

 

 

Address for Notice of Purchaser:

 

One Ferry Building
Suite 255
San Francisco, CA 94111

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

Subscription Amount:

$1,000,000

 

 

 

Warrant Shares:

333,333

 

 

 

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

36

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO ETELOS SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser:

Hudson Bay Fund LP

 

 

 

Signature of Authorized Signatory of Purchaser:

  /s/ Yoav Roth

 

 

 

Name of Authorized Signatory:

Yoav Roth

 

 

 

Title of Authorized Signatory:

Principal and Portfolio Manager

 

 

 

Email Address of Purchaser:

investments@hudsonbaycapital.com

 

 

 

Facsimile Number of Purchaser: 

(212) 571-1279

 

 

 

Address for Notice of Purchaser:

 

120 Broadway, 40th Floor

New York, NY 10271

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

Same as above

 

Subscription Amount:

$470,000

 

 

 

Warrant Shares:

62,666

 

 

 

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

37

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO ETELOS SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

Name of Purchaser:

Hudson Bay Overseas Fund LTD

 

 

 

Signature of Authorized Signatory of Purchaser:

  /s/ Yoav Roth

 

 

 

Name of Authorized Signatory:

Yoav Roth

 

 

 

Title of Authorized Signatory:

Principal and Portfolio Manager

 

 

 

Email Address of Purchaser:

investments@hudsonbaycapital.com

 

 

 

Facsimile Number of Purchaser: 

(212) 571-1279

 

 

 

Address for Notice of Purchaser:

 

120 Broadway, 40th Floor

New York, NY 10271

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

Same as above

 

Subscription Amount:

$530,000

 

 

 

Warrant Shares:

70,667

 

 

 

EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]

 

[SIGNATURE PAGES CONTINUE]

 

38

--------------------------------------------------------------------------------